J-S45044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

SAMUEL POWELL,

                            Appellant                  No. 172 WDA 2016


                 Appeal from the Order Entered January 6, 2016
             in the Court of Common Pleas of Westmoreland County
               Criminal Division at Nos.: CP-65-CR-0001558-1989
                             CP-65-CR-0001559-1989
                             CP-65-CR-0002580-1988


BEFORE: OLSON, J., DUBOW, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                              FILED AUGUST 18, 2016

        Appellant, Samuel Powell, appeals, pro se, from the order of January

6, 2016, which denied his motion to vacate sentence.          After review, we

conclude that Appellant’s motion was, in actuality, an untimely serial petition

brought under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-9546.        Accordingly, we        affirm, but remand for   disposition of

Appellant’s first PCRA petition filed in 1995.

        We take the underlying facts and procedural history in this matter

from the PCRA court’s February 12, 2016 opinion and our independent

review of the certified record.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S45044-16


       On October 30, 1989, Appellant entered an open guilty plea to twenty-

three counts of rape and related charges, arising from the sexual abuse of

his daughter. On January 22, 1990, the trial court sentenced Appellant to a

term of incarceration of not less than thirty nor more than sixty years. On

January 24, 1990, Appellant filed post-sentence motions seeking either to

withdraw his guilty plea or for a hearing on his request, and to modify his

sentence. The trial court denied the motion for modification of sentence on

February 20, 1990 and the motion to withdraw the guilty plea on April 19,

1990. On March 18, 1992, this Court affirmed the judgment of sentence.1

(See Commonwealth v. Powell, No. 01448 Pittsburgh 1991, unpublished

memorandum (Pa. Super. filed March 18, 1992)).       Appellant did not seek

leave to appeal to the Pennsylvania Supreme Court.

       On June 7, 1995, Appellant, acting pro se, filed a motion to withdraw

his guilty plea.     While not specifically deeming the filing to be a PCRA

petition, by order of June 9, 1995, the PCRA court appointed counsel. (See

Order, 6/09/95, at unnumbered page 1). There was no further action on the

petition until September 19, 2003, when Appellant, acting pro se, filed a

motion seeking to compel the court to rule on his motion to withdraw his
____________________________________________


1
  This Court had previously quashed Appellant’s appeal because counsel did
not include a Pa.R.A.P. 2119(f) statement in the appellate brief. (See
Commonwealth v. Powell, No. 00442 Pittsburgh 1990, unpublished
memorandum (Pa. Super. filed November 13, 1990)).                Appellant
subsequently sought leave to appeal nunc pro tunc, which the trial court
granted.



                                           -2-
J-S45044-16


guilty plea.   (See Motion to Compel Compliance, 9/19/03, at unnumbered

page 1). By order of November 12, 2003, the court dismissed the motion to

compel “without prejudice to the filing of a counseled petition.”    (Order,

11/12/03, at unnumbered page 1). It appears that the court did not take

any further action with respect to Appellant’s 1995 PCRA petition.

      On January 4, 2010, Appellant, acting pro se, filed a writ of habeas

corpus ad subjiciendum.     The court denied the writ on February 5, 2010.

Appellant did not file an appeal.

      In 2013, the Commonwealth ascertained that the Pennsylvania

Department of Corrections was calculating Appellant’s sentence differently

from the sentence imposed by the trial court, apparently based on

discrepancies between the sentence imposed at sentencing and the written

sentencing order. On January 18, 2013, the Commonwealth filed a motion

to correct the sentencing order.    After review, the trial court found minor

discrepancies between the sentence imposed at sentencing and the written

sentencing order.    By order of April 4, 2013, the trial court granted the

Commonwealth’s motion and corrected the written sentencing order to

conform to the previously imposed sentence.        Appellant appealed.    On

December 13, 2013, we affirmed.       (See Commonwealth v. Powell, 93
A.3d 510 (Pa. Super. 2013) (unpublished memorandum)).           On May 22,

2014, the Pennsylvania Supreme Court denied leave to appeal.             (See

Commonwealth v. Powell, 92 A.3d 811 (Pa. 2014)).


                                     -3-
J-S45044-16


       On October 22, 2015, Appellant, acting pro se, filed a motion to vacate

sentence pursuant to Alleyne v. United States, 133 S. Ct. 2151 (2013).

The PCRA court denied the motion on January 6, 2016 reasoning that

Alleyne does not apply retroactively to cases on collateral review.                    In

support, the court cited Commonwealth v. Riggle, 119 A.3d 1058 (Pa.

Super. 2015). The instant, timely appeal followed.2

       On appeal, Appellant challenges the denial of his motion to vacate

sentence. (See Appellant’s Brief, at 3).

       Initially, we conclude that the trial court correctly, albeit implicitly, by

noting the case was on collateral review, treated Appellant’s motion to

vacate sentence as a PCRA petition.                The PCRA is the sole means of

obtaining collateral relief, encompassing common law remedies.                     See 42

Pa.C.S.A. § 9542. Pennsylvania courts have consistently held that, so long

as it falls within the ambit of the PCRA, any petition filed after the judgment

of   sentence    is   final   is   to   be   treated   as   a   PCRA   petition.     See

Commonwealth v. Fowler, 930 A.2d 586, 591 (Pa. Super. 2007), appeal

denied, 944 A.2d 756 (Pa. 2008) (noting cases).                 Here, Appellant’s claims

regarding the legality of sentence are cognizable under the PCRA.                    See

Commonwealth v. Weimer, 756 A.2d 684, 685-86 (Pa. Super. 2000),
____________________________________________


2
   The court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). On February 12, 2016, it
filed an opinion. See Pa.R.A.P. 1925(a).




                                             -4-
J-S45044-16


appeal denied, 764 A.2d 50 (Pa. 2000); see also 42 Pa.C.S.A. §

9543(a)(2)(vii).     Thus, the court properly treated the motion for sentence

relief as a serial PCRA petition.3         See Weimar, supra at 686 (treating

petition for writ of habeas corpus as PCRA where it challenged legality of

sentence).

       Our standard of review for an order denying PCRA relief is well-settled:

             This Court’s standard of review regarding a PCRA court’s
       order is whether the determination of the PCRA court is
       supported by the evidence of record and is free of legal error.
       Great deference is granted to the findings of the PCRA court, and
       these findings will not be disturbed unless they have no support
       in the certified record. . . .

Commonwealth v. Carter, 21 A.3d 680, 682 (Pa. Super. 2011) (citations

and quotation marks omitted). However, “if a PCRA [p]etition is untimely, a



____________________________________________


3
   We note that, despite the pendency of the 1995 petition, Appellant’s serial
filing is properly treated as a separate petition. See Commonwealth v.
Robinson, 837 A.2d 1157 (Pa. 2003) (noting generally that Pennsylvania
Supreme Court has opposed notion that untimely collateral petitions may be
viewed as extensions of previous collateral petitions). In Commonwealth
v. Porter, our Supreme Court held that, absent the grant of a motion to
amend, a petition addressing new and unrelated claims, such as the instant
petition, should not be treated as an amendment of an initial PCRA petition.
See Commonwealth v. Porter, 35 A.3d 4, 12-13 (Pa. 2012).                   The
Supreme Court distinguished its earlier decision in Commonwealth v. Lark,
746 A.2d 585, 588 (Pa. 2000), limiting the holding in Lark to only those
cases where an appellant files a second or subsequent PCRA when an earlier
PCRA is pending in an appellate court. See Porter, supra at 14. Because
there was not a PCRA pending in an appellate court at the time Appellant
filed the instant petition, the PCRA court had jurisdiction to review it under
Porter.



                                           -5-
J-S45044-16


trial court has no jurisdiction to entertain the petition.” Commonwealth v.

Hutchins, 760 A.2d 50, 53 (Pa. Super. 2000) (citations omitted).

     Here, Appellant filed his serial PCRA petition on October 22, 2015. The

PCRA provides that “[a]ny petition under this subchapter, including a second

or subsequent petition, shall be filed within one year of the date the

judgment becomes final[.]”      42 Pa.C.S.A. § 9545(b)(1).         Appellant’s

judgment of sentence became final on April 17, 1992, thirty days after this

Court affirmed the judgment of sentence and Appellant failed to seek leave

to appeal to the Pennsylvania Supreme Court. See Pa.R.A.P. 1113(a); 42

Pa.C.S.A. § 9545(b)(3).

     Here, Appellant’s first PCRA petition was pending at the time of the

1995 amendments to the PCRA.       Thus, Appellant does not qualify for the

one-year tolling provision in the 1995 amendments as the instant filing

represents a serial petition. See Commonwealth v. Lesko, 15 A.3d 345,

366-67 (Pa. 2011) (holding that where judgment of sentence was final prior

to 1995 amendments and petition in question was serial petition, tolling

provision did not apply; serial petition filed after effective date of

amendments, January 16, 1996, was untimely). Because Appellant did not

file his current petition until October 22, 2015, the petition is facially

untimely. See id. Thus, he must plead and prove that he falls under one of

the exceptions at Section 9545(b) of the PCRA.        See 42 Pa.C.S.A. §

9545(b)(1).


                                   -6-
J-S45044-16


      Section 9545 provides that the court can still consider an untimely

petition where the petitioner successfully proves that:

            (i) the failure to raise the claim previously was the result
      of interference by government officials with the presentation of
      the claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been ascertained
      by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

Id. at § 9545(b)(1)(i)-(iii).   Further, a petitioner who wishes to invoke any

of the above exceptions must file the petition “within [sixty] days of the date

the claim could have been presented.”            Id. at § 9545(b)(2).      The

Pennsylvania Supreme Court has repeatedly stated that it is an appellant’s

burden to plead and prove that one of the above-enumerated exceptions

applies. See, e.g., Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268

(Pa. 2008), cert. denied, 555 U.S. 916 (2008).

      Here, Appellant appears to contend that his petition is timely under §

9545(b)(1)(iii), specifically that the United States Supreme Court’s decision

in Alleyne, supra renders his sentence illegal. (See Appellant’s Brief, at 6).

We disagree.

      Firstly, we note that the fact that Appellant challenges the legality of

sentence does not allow him to evade the PCRA’s timeliness requirements.

                                      -7-
J-S45044-16


In Commonwealth v. Fahy, 737 A.2d 214 (Pa. 1999), the Pennsylvania

Supreme Court rejected this contention. The Fahy Court stated, “[a]lthough

legality of sentence is always subject to review within the PCRA, claims must

still first satisfy the PCRA’s time limits or one of the exceptions thereto.” Id.

at 223 (citation omitted). Thus, Appellant cannot elude the PCRA timeliness

requirements based on a claim of an illegal sentence. See id.

      In any event, our Supreme Court has clearly and unequivocally held

that Alleyne does not apply retroactively to cases pending on collateral

review.   See Commonwealth v. Washington, --- A.3d ---, 2016 WL
3909088, at *8 (Pa. filed July 19, 2016).

      Here, Appellant was sentenced in 1990.        His judgment of sentence

became final in 1993. Thus, this matter is clearly on collateral review, and

his PCRA petition, even if captioned as a “motion,” is facially untimely.

Because Alleyne does not apply retroactively to cases on collateral review,

it cannot afford Appellant relief. See Washington, supra at *8; see also

Commonwealth v. Miller, 102 A.3d 988, 995 (Pa. Super. 2014); Riggle,

supra at 1064.

      Thus, Appellant’s PCRA petition is untimely with no statutory exception

to the PCRA time-bar applying. See Hutchins, supra at 53. Accordingly,

we affirm the order of the PCRA court, but direct the court to decide

Appellant’s 1995 PCRA petition as expeditiously as possible.




                                      -8-
J-S45044-16


      Order affirmed.     Case remanded with instructions.   Jurisdiction

relinquished.

      Judge Dubow joins the Memorandum.

      Judge Olson files a Concurring Memorandum in which Judge Dubow

also joins.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2016




                                   -9-